Citation Nr: 0509792	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  03-34 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left shoulder for a period 
prior to October 16, 2002.

2.  Entitlement to an evaluation higher than 20 percent for 
arthritis of the left shoulder from October 16, 2002, on 
appeal from an initial grant of service connection.

3.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right shoulder for a period 
prior to October 16, 2002.

4.  Entitlement to an evaluation higher than 20 percent for 
arthritis of the right shoulder from October 16, 2002, on 
appeal from an initial grant of service connection.

5.  Entitlement to an initial disability rating in excess of 
10 percent for a left knee disability.

6.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

7.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to September 
1992.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2001 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted entitlement to service 
connection for arthritis of the left shoulder and arthritis 
of the right shoulder and assigned a 10 percent disability 
rating effective from September 17, 1992, the day after the 
veteran's separation from service, for each shoulder.  It is 
noted that the veteran was awarded an increased evaluation 
for his service-connected right shoulder disability, from 10 
to 20 percent disabling, effective from October 16, 2002, by 
a March 2003 rating decision.  That decision also awarded an 
increased evaluation for the veteran's service-connected left 
shoulder disability, from 10 to 20 percent disabling, 
effective from September 16, 2002.  (In a July 2004 rating 
decision, the RO corrected the March 2003 rating decision to 
amend the effective date assigned for the increased rating 
for the veteran's left shoulder disability from September 16, 
2002, to October 16, 2002.)  Because the veteran continues to 
disagree with the current ratings assigned, the claims for 
ratings greater than 20 percent for the veteran's shoulder 
disabilities remain at issue on appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993) (a claim remains in controversy where 
less than the maximum available benefits is awarded).

This case also comes before the Board on appeal from a 
January 2002 rating decision by the RO, which denied the 
veteran's claim of entitlement to an increased evaluation for 
a right knee disability, currently evaluated as 10 percent 
disabling.

Finally, this case comes before the Board on appeal from a 
March 2003 rating decision by the RO, which denied the 
veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability and 
granted entitlement to service connection for a left knee 
disability and assigned a 10 percent disability rating 
effective from September 16, 2002.  (In a July 2004 rating 
decision, the RO found clear and unmistakable error in the 
assignment of the September 16, 2002 effective date for the 
grant of service connection for the veteran's left knee 
disability and granted service connection for the left knee 
disability effective from May 11, 2001, the date on which the 
veteran's claim for service connection was received.)

The Board notes that in December 2004 the veteran's attorney 
submitted additional evidence to the Board regarding the 
veteran's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability, a 
May 2002 counseling record from the VA Vocational 
Rehabilitation program.  Although this evidence has not been 
considered previously by the RO and the veteran's 
representative has not waived initial RO consideration of the 
evidence, the Board has proceeded to adjudicate that 
veteran's claim for a TDIU because the outcome below is 
favorable to the veteran.  But cf. Disabled American Veterans 
v. Sec'y of Veterans Affairs, 327 F.3d 1339, 1353-54 (Fed. 
Cir. 2003); 38 U.S.C.A. § 7104(a) (West 2002) ("All 
questions in a matter which . . . is subject to decision by 
the Secretary shall be subject to one review on appeal to the 
Secretary."); see also VAOPGCPREC 1-03 (holding that the 
Board may adjudicate claims where new evidence has been 
obtained if the appellant waives initial consideration of the 
new evidence by the agency of original jurisdiction); 38 
C.F.R. § 20.1304(a) (2004).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claims and 
has indicated which portion of that information and evidence, 
if any, is to be provided by him and which portion, if any, 
VA would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  Prior to August 13, 2000, the veteran's bilateral 
shoulder disabilities were manifested by x-ray evidence of 
arthritis and painful motion; the veteran had full range of 
motion with each arm.

4.  Since August 13, 2000, the veteran's bilateral shoulder 
disabilities have been manifested by limitation of motion of 
each arm at shoulder level.

5.  Since the effective date of the grant of service 
connection, the veteran's left knee disability has been 
manifested by a tear of the medial meniscus resulting in 
pain, effusion, and mechanical symptoms.

6.  The veteran's right knee disability is currently 
manifested by a tear of the anterior cruciate ligament and a 
tear of the medial meniscus, resulting in moderate 
instability.

7.  For purposes of evaluating the veteran's TDIU claim, the 
veteran is service-connected for a left shoulder disability, 
which is rated as 20 percent disabling; a right shoulder 
disability, which is rated as 20 percent disabling; a left 
knee disability, which is rated as 20 percent disabling; 
irritable bowel syndrome, which is rated as 20 percent 
disabling; glaucoma, which is rated as 10 percent disabling, 
and a right knee disability, which is evaluated as at least 
10 percent disabling.

8.  The veteran meets the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability.

9.  The veteran has worked in a part-time position as a 
property/maintenance manager for an apartment complex since 
March 1997 but has not worked for a full day since 
approximately 1999.

10.  The evidence shows that the veteran's service-connected 
disabilities are of such severity as to preclude 
substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 10 
percent for a left shoulder disability have not been met at 
any time prior to August 13, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 
5203 (2004).

2.  The criteria for a 20 percent disability evaluation, but 
no higher, for a left shoulder disability have been met since 
August 13, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2004).

3.  The criteria for a disability rating greater than 10 
percent for a right shoulder disability have not been met at 
any time prior to August 13, 2000.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5010, 5200, 5201, 5202, 
5203 (2004).

4.  The criteria for a 20 percent disability evaluation, but 
no higher, for a right shoulder disability have been met 
since August 13, 2000.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5200, 5201, 5202, 5203 (2004).

5.  The criteria for a 20 percent disability evaluation, but 
no higher, for a left knee disability have been met since the 
effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2004).

6.  The criteria for a 20 percent disability evaluation, but 
no higher, for a right knee disability have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5256, 5257, 5260, 5261, 5262 (2004).

7.  The criteria for assignment of a total disability rating 
based on individual unemployability have been met.  38 C.F.R. 
§§ 3.340, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  

As discussed below, the RO fulfilled its duties to inform and 
assist the veteran on these claims.  Accordingly, the Board 
can issue a final decision because all notice and duty to 
assist requirements have been fully satisfied, and the 
veteran is not prejudiced by appellate review.

In the present case, the veteran's claims for service 
connection for his shoulder disabilities pre-dated the 
passage of the VCAA and were already pending before the Board 
at that time.  The veteran was granted entitlement to service 
connection for his left and right shoulder disabilities by a 
May 2001 rating decision of the RO, which implemented a 
December 2000 Board decision.  Similarly, a substantially 
complete application for the veteran's claim for an increased 
disability rating for his right shoulder was received on 
August 14, 2000.  Thereafter, in a rating decision dated in 
January 2002, the veteran's claim was denied.  Only after the 
May 2001 and January 2002 rating actions were promulgated did 
the RO on September 18, 2002, provide notice to the veteran 
regarding what information and evidence is needed to 
substantiate his claims for higher ratings, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.

A substantially complete application for the veteran's claim 
of service connection for a left knee disability was received 
on May 11, 2001.  The veteran was granted entitlement to 
service connection for his left disability by a March 2003 
rating decision of the RO.  Only after that rating action was 
promulgated did the RO on October 23, 2003, provide notice to 
the veteran regarding what information and evidence is needed 
to substantiate his claim, as well as what information and 
evidence must be submitted by the veteran, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claim.

The veteran filed a formal claim for entitlement to a total 
rating for compensation purposes based on individual 
unemployability (TDIU) on October 16, 2002.  (The Board notes 
that it appears from the record that although the veteran's 
formal TDIU claim was received on October 16, 2002, the 
veteran filed an informal claim for TDIU on January 18, 
2002.)  In an October 24, 2002 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate his TDIU claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Thereafter, in a 
rating decision dated in March 2003, the veteran's claim was 
denied.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  The notice 
provided to the veteran on October 24, 2002, regarding the 
veteran's TDIU claim, pre-dated the initial adjudication of 
that claim.  While the notices provided to the veteran on 
September 18, 2002, and October 23, 2003, were not given 
prior to the first AOJ adjudications of the claims addressed 
in those letters, the notices were provided by VA at those 
times, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After those notices were provided, the veteran's case was 
readjudicated.  A Statement of the Case adjudicating the 
veteran's left knee claim was provided to the veteran in 
August 2004.  A Supplemental Statement of the Case (SSOC), 
adjudicating the veteran's claims regarding his shoulders and 
right knee, was provided to the veteran in September 2004.  
The veteran has been provided with every opportunity to 
submit evidence and argument in support of his claims, and to 
respond to VA notices.  Therefore, to decide the appeal would 
not be prejudicial error to the veteran.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letters from the RO dated on 
September 18, 2002, October 24, 2002, and October 23, 2003, 
complied with these requirements.

Additionally, the Board notes that the September 18, 2002, 
October 24, 2002, and October 23, 2003 letters to the veteran 
properly notified him of his statutory rights.  That is, even 
though the October 24, 2002 letter requested a response 
within 30 days, the September 18, 2002 letter requested a 
response within 60 days, and the October 23, 2003 letter 
requested a response within one year, a recently enacted 
amendment to the VCAA clarified that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  38 U.S.C. §§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and private medical 
records have been obtained.  There is no indication that 
relevant (i.e., pertaining to treatment for the claimed 
disabilities) records exist that have not been obtained.  
Although the veteran's VA Vocational Rehabilitation program 
file has not been associated with his claims folder despite 
repeated requests from the veteran's representative, that 
file pertains principally to the veteran's TDIU claim.  
However, that claim is being granted in full and the veteran 
therefore suffers no prejudice from the failure of the RO to 
obtain the file.  The duty to assist also includes providing 
a medical examination or obtaining a medical opinion when 
such is necessary to make a decision on the claim.  The 
veteran was provided VA examinations in December 1992, 
October 1999, September 2001, and February 2003.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of these claims would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claims or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2004).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claims.  See 38 C.F.R. § 3.159(d) 
(2004).


Analysis

Having determined that the duties to inform and assist the 
veteran have been fulfilled, the Board must assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley 
v. Brown, 5 Vet. App. 155, 161 (1993).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102 (2004).

The Board has reviewed all of the evidence contained in the 
veteran's claim's file.  That evidence includes the veteran's 
service medical records, records of VA treatment of the 
veteran from December 1992 to September 2002, the veteran's 
testimony at a September 1996 hearing, the statements and 
contentions by the veteran and his authorized 
representatives, and reports of VA examinations of the 
veteran in December 1992, October 1999, September 2001, and 
February 2003.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss in detail the extensive evidence obtained 
or submitted in this case.  The Board will summarize the 
relevant evidence where appropriate, and the Board's 
discussion below will focus on what the evidence shows or 
fails to show with regard to each of the veteran's claims.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 2002).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2004).  But see Fenderson v. West, 12 Vet. App. 119 (1999) 
(discussed and applied below in the section of this document 
regarding the veteran's claims pertaining to his shoulders 
and left knee).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2004), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

An evaluation of the level of disability includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2004).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2004).

Regarding musculoskeletal disabilities, such as the veteran's 
shoulder and knee disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2004).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2004); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(December 12, 1997).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40 (2004); see DeLuca, 8 Vet. App. at 205-06.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to less or more 
movement than normal (due to a variety of reasons, to include 
ankylosis), weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, or deformity or atrophy 
of disuse.  38 C.F.R. § 4.45 (2004).


1.  Shoulders and left knee

The veteran has disagreed with the original disability rating 
assigned for his service-connected shoulder and left knee 
disabilities.  There is a distinction between a claim based 
on disagreement with the original rating awarded and a claim 
for an increased rating.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The distinction may be important in determining the 
evidence that can be used to decide whether the original 
rating on appeal was erroneous and in determining whether the 
veteran has been provided an appropriate Statement of the 
Case (SOC).  Id. at 126, 132.  With an initial rating, the RO 
can assign separate disability ratings for separate periods 
of time based on the facts found.  Id. at 126.  With an 
increased rating claim, "the present level of disability is 
of primary importance."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  This distinction between disagreement with the 
original rating awarded and a claim for an increased rating 
is important in terms of VA adjudicative actions.  Fenderson, 
12 Vet. App. at 132.

In a September 2004 Supplemental Statement of the Case 
(SSOC), the RO evaluated all the evidence of record in 
determining the proper evaluation for the veteran's service-
connected shoulder disabilities.  The RO did not limit its 
consideration to only the recent medical evidence of record 
and did not, therefore, violate the principle of Fenderson.  
Indeed, the Board notes that the RO had previously, in a 
March 2003 rating decision, even assigned "staged" ratings 
to the veteran's bilateral shoulder disabilities by granting 
a higher rating effective from October 16, 2002.  Likewise, 
with regard to the veteran's appeal from the initial 
disability rating assigned for his service-connected left 
knee disability, in a July 2004 Statement of the Case (SOC), 
the RO evaluated all the evidence of record in determining 
the proper evaluation for the veteran's service-connected 
left knee disability.  The RO did not limit its consideration 
to only the recent medical evidence of record and did not, 
therefore, violate the principle of Fenderson.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claims of disagreement with 
the original ratings properly considered based on all the 
evidence of record.

Evaluation of a service-connected disorder requires a review 
of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2004).  Because this appeal 
is from the initial rating assigned to a disability upon 
awarding service connection, the entire body of evidence is 
for equal consideration.  Consistent with the facts found, 
the rating may be higher or lower for segments of the time 
under review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999); cf. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increased rating 
is at issue, the present level of the disability is the 
primary concern).  Such staged ratings are not subject to the 
provisions of 38 C.F.R. § 3.105(e), which generally requires 
notice and a delay in implementation when there is proposed a 
reduction in evaluation that would result in reduction of 
compensation benefits being paid.  Fenderson, 12 Vet. App. at 
126.  The Board will consider all evidence in determining the 
appropriate evaluation for the veteran's service-connected 
left knee and bilateral shoulder disabilities.

The veteran was discharged from service on September 16, 
1992.  The effective date assigned for the award of service 
connection for the veteran's shoulder disabilities was the 
following day, September 17, 1992.  The effective date 
assigned for the award of service connection for the 
veteran's left knee disability was May 11, 2001, the date of 
receipt of his claim for secondary service connection.  The 
Board will address whether he was entitled to a higher 
disability ratings from those respective dates through the 
present.

a.  Shoulders

The veteran's shoulder disabilities were initially rated as 
10 percent disabling under Diagnostic Code 5010 for traumatic 
arthritis.  Under Diagnostic Code 5010, traumatic arthritis 
is rated on limitation of motion of affected parts as 
degenerative arthritis.  Degenerative arthritis is rated on 
the basis of limitation of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2004).

However, under Diagnostic Code 5003, where degenerative 
arthritis is established by x-ray findings and limitation of 
motion is noncompensable, a rating of 10 percent is 
applicable for each major joint affected by limitation of 
motion.  Limitation of motion must be confirmed by objective 
evidence such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2004).  For the purpose of rating 
disability from arthritis, the shoulder, elbow, wrist, hip, 
knee, and ankle are considered major joints.  38 C.F.R. § 
4.45 (2004).

The regulations define normal range of motion for the 
shoulder as forward flexion from zero to 180 degrees, 
abduction from zero to 180 degrees, external rotation to 90 
degrees, and internal rotation to 90 degrees.  38 C.F.R. § 
4.71, Plate I (2004).  With forward elevation (flexion) and 
abduction, range of motion for the arm is from the side of 
the body (zero degrees) to above the head (180 degrees) with 
the mid-point of 90 degrees where the arm is held straight 
out from the shoulder.  Id.

Under Diagnostic Code 5201 for limitation of motion of the 
arm, a 20 percent disability rating is assigned when the 
range of motion of the minor or major arm is limited to 
shoulder level.  A 30 percent disability rating is assigned 
when there is limitation of the motion of the major arm to 
midway between the side and shoulder level or when the range 
of motion of the minor arm is restricted to 25 degrees from 
the side.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (2004).  A 
20 percent evaluation is the lowest compensable evaluation 
provided under Diagnostic Code 5201.  Where the rating 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31 (2004).

Prior to October 16, 2002, the veteran's bilateral shoulder 
disabilities were each rated 10 percent disabling under 
Diagnostic Code 5010 because his level of disability did not 
meet the requirements for a compensable disability rating 
under Diagnostic Code 5201, but there was x-ray evidence of 
degenerative arthritis of each shoulder joint and pain in the 
shoulders.  From October 16, 2002, the veteran's bilateral 
shoulder disabilities were each rated 20 percent disabling 
under Diagnostic Code 5201 for limitation of motion of the 
arm to shoulder level.

Prior to August 2000, there is no evidence that the veteran 
had limitation of motion that would be compensable under 
Diagnostic Code 5201.  On August 13, 2000, the veteran was 
treated as a VA outpatient and, on examination, was noted to 
have moderate limitation in the movement of the shoulders.  
On August 14, 2000, the veteran complained of pain in both 
shoulders.  He described it as a numbing feeling associated 
to feeling as if the joint were coming out of the socket.  In 
May 2002, the veteran was again treated as a VA outpatient 
and noted to have moderate limitation in the movement of the 
shoulders.  The veteran's shoulders were next evaluated at a 
February 2003 VA joints examination.  The veteran was able to 
flex each shoulder to 90 degrees and abduct them to 110 
degrees.  The veteran was able to hold his shoulders in 
flexion and abduction against moderate resistance without 
giving out.

Based upon this evidence, the Board finds that the veteran is 
entitled to a 20 percent disability rating for each shoulder 
under Diagnostic Code 5201 from August 13, 2000.  Although 
the record of treatment of the veteran at that time did not 
record the veteran's ranges of motion for his shoulders, the 
report of the February 2003 VA examination establishes that 
the veteran has limitation of motion of his arms to shoulder 
level (90 degrees).  Resolving doubt in the veteran's favor, 
it is reasonable to construe the description of "moderate" 
limitation of motion of the veteran's shoulders shown in 
August 2000 as demonstrating limitation of motion of the arm 
to shoulder level.  There is no evidence indicating that the 
veteran's motion of his shoulders improved at any time from 
August 2000 to February 2003.  The preponderance of the 
evidence is, however, against the assignment of a disability 
rating higher than 20 percent for any period since August 13, 
2000.  There is no evidence that either the veteran's right 
(major) shoulder or left (minor) shoulder is limited in 
motion to less than shoulder level.

The preponderance of the evidence is also against a 
disability rating greater than 10 percent for either shoulder 
prior to August 13, 2000.  Although the veteran reported at 
the December 2002 VA joints examination that he had had 
difficulty with his shoulders since being discharged from 
service and that he had never regained full range of motion 
of his shoulders since injuries in service, the transcribed 
history is not competent medical evidence.   See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (Mere transcription of lay 
history is not "competent medical evidence.").  The medical 
evidence of record does not support the history provided by 
the veteran.  The veteran showed full range of motion of his 
shoulders at a December 1992 VA general medical examination 
and again at an October 1999 VA joints examination.  Although 
the veteran has been followed regularly as a VA outpatient, 
there is no evidence of diminished range of motion of the 
veteran's shoulders from the October 1999 examination to the 
outpatient treatment in August 2000.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  Although the 
veteran has shown pain on motion, the Board finds that a 10 
percent disability rating for each shoulder prior to August 
13, 2000, and a 20 percent disability rating for each 
shoulder from August 13, 2000, considers the veteran's 
functional loss, pain, and weakness resulting from his 
bilateral shoulder disabilities.

In reaching this decision, the Board has also considered 
other diagnostic codes related to the shoulder; however, 
there is no evidence to support a higher disability rating at 
any time under any other relevant diagnostic code.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202, 5203 (2004).  
There is no evidence of ankylosis of scapulohumeral 
articulation required for an evaluation under Diagnostic Code 
5200.  There is no evidence of impairment of the humerus for 
evaluation pursuant to Diagnostic Code 5202.  There is no 
evidence of dislocation of the clavicle or scapula or 
nonunion of the clavicle or scapula with loose movement to 
provide a basis for an increased disability evaluation under 
Diagnostic Code 5203.  Id.

In exceptional cases where a schedular evaluation is found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2004).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The Board notes first that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to shoulder disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any recent period 
of hospitalization for his service-connected bilateral 
shoulder disabilities.

It is undisputed that the veteran's service-connected 
bilateral shoulder disabilities each has an adverse effect on 
his employment, but it bears emphasizing that the schedular 
rating criteria are designed to take such factors into 
account.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 U.S.C.A. 
§ 1155 (West 2002).  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (2004).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) is 
not warranted.




b.  Left knee

Since the effective date for the grant of service connection, 
the veteran's left knee disability has been evaluated under 
Diagnostic Code 5261 for limitation of extension of the knee.  
Diagnostic Code 5261 provides a 10 percent disability 
evaluation for limitation of extension to 10 degrees, a 20 
percent evaluation where extension of the leg is limited to 
15 degrees, a 30 percent disability rating where extension of 
the leg is limited to 20 degrees, a 40 percent disability 
rating where extension of the leg is limited to 30 degrees, 
and a 50 percent disability rating where extension of the leg 
is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2004).  Although the veteran has not shown limitation 
of extension of his leg to 10 degrees-indeed, at the time 
that the rating was assigned, the veteran showed full range 
of motion-the RO based the assignment of a 10 percent 
disability rating at that time on functional impairment.  
According to the RO, the veteran's disability more nearly 
approximated the criteria for a 10 percent rating than the 
criteria for a noncompensable rating.

The Board notes that VA General Counsel has issued a 
precedential opinion holding that "separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261, 
where a veteran has both a limitation of flexion and 
limitation of extension of the same leg; limitations must be 
rated separately to adequately compensate for functional loss 
associated with injury to the leg."  VAOPGCPREC 9-2004.  
Under Diagnostic Code 5260 for limitation of flexion of the 
knee, a 10 percent evaluation is warranted for limitation of 
flexion to 45 degrees.  Limitation of flexion to 30 degrees 
warrants a 20 percent disability rating, and limitation of 
flexion to 15 degrees would warrant a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  The 
normal range of the knee is from 0 to 140 degrees.  See 
38 C.F.R. § 4.71, PLATE II (2004).  However, VA outpatient 
treatment records of the veteran for his left knee and VA 
examination reports regarding the veteran's left knee do not 
show compensable limitation of motion under either Diagnostic 
Code 5260 or Diagnostic Code 5261 since the effective date of 
the grant of service connection for the veteran's left knee 
disability.  The veteran has shown full extension of his left 
knee and flexion of his left knee to, at worst, 110 degrees-
shown on VA examination in February 2003.

In this case, MRI examination of the veteran's left knee in 
October 2001 revealed a complete tear of the posterior horn 
of the medial meniscus.  X-ray examination of the veteran's 
left knee in August 2002 showed no osseous abnormalities.  
The symptoms of the veteran's left knee disability have been 
pain, effusion, popping, and mechanical symptoms.  The 
veteran does not have arthritis of the left knee.  The 
veteran's knee disability results from the tear of the 
meniscus or semilunar cartilage.  The preponderance of the 
evidence supports a rating based upon symptoms for that 
disability instead of the diagnostic codes for limitation of 
motion of the leg under which the RO rated the veteran's left 
knee disability.  The diagnostic codes pertaining to knee 
disabilities involving semilunar cartilage are more closely 
related to the veteran's diagnosed left knee disability and 
provide rating criteria that match more closely the veteran's 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2004); see also 
Butts v. Brown, 5 Vet. App. 532 (1993) (implicitly holding 
that the Board's selection of a diagnostic code may not be 
set aside as "arbitrary, capricious, an abuse of discretion, 
or otherwise not in accordance with law," if relevant data 
is examined and a reasonable basis exists for its selection); 
Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (holding that 
although a reason for a change in a diagnostic code must be 
provided, VA and the Board may change the diagnostic codes 
under which a disability or disabilities are evaluated).

Under Diagnostic Code 5259, a 10 percent disability 
evaluation is warranted for removal of the semilunar 
cartilage that is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259 (2004).  No higher disability rating is available 
under that diagnostic code.  Under Diagnostic Code 5258, 
dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint is rated as 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258 
(2004).  The Board finds that, since the grant of service 
connection for the veteran's left knee disability, the 
preponderance of the evidence supports a 20 percent 
disability rating under Diagnostic Code 5258.  In this case, 
the veteran has declined to have surgery on his left knee 
because he had not been satisfied with results of previous 
surgery on his right knee.  The veteran has pain and effusion 
in his left knee.  Although the veteran has not shown 
"locking" of his left knee, he has shown "mechanical 
symptoms."  The veteran's symptoms more nearly approximate 
the criteria for a 20 percent rating under Diagnostic Code 
5258 than the criteria for a 10 percent rating under 
Diagnostic Code 5259.

No higher disability rating is available under Diagnostic 
Code 5258.  The Board has considered other diagnostic codes 
that provide for disability ratings greater than 20 percent.  
Under Diagnostic Code 5257, a 30 percent rating is assigned 
for impairment of the knee with severe recurrent subluxation 
or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 
5257 (2004).  Although the veteran was noted to have pain in 
the left knee associated to instability in February 2001 and 
May 2002, the veteran's left knee has been noted to be stable 
on multiple occasions-in November 2001, in April 2002, and 
in August 2002.  Further, MRI examination of the veteran's 
left knee and testing on examination has shown no ligamentous 
defect or instability.  The veteran wears a brace on his left 
knee; however, at a February 2003 VA joints examination, it 
was indicated that he wore the brace on his left knee "for 
comfort."  The preponderance of the evidence shows that the 
veteran does not has severe lateral instability or severe 
recurrent subluxation.  The evidence suggesting that the 
veteran has some left knee instability does not indicate that 
it is present to a severe degree, and there is much evidence 
that suggests that the veteran has no instability at all.

With regard to other diagnostic codes pertaining to knee 
disabilities, there is no evidence of ankylosis to warrant a 
rating under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  There is no evidence of 
malunion or nonunion of the tibia and fibula to warrant a 
rating under Diagnostic Code 5262 for impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2004).

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain, 
particularly in light of the fact that the veteran's 
disability is essentially manifested by pain.  According to 
the examiner at the February 2003 VA joints examination, the 
veteran's functional impairment included inabilities to 
squat, to stand for prolonged periods, and to walk for more 
than one hour without rest.  The Board finds that a 20 
percent disability rating for his left knee considers the 
veteran's functional loss, pain, and weakness resulting from 
his left knee disability.  Accordingly, the evidence supports 
a disability rating of 20 percent for the veteran's left knee 
disability since the effective date of the grant of service 
connection, but the preponderance of the evidence is against 
a disability rating greater than 20 percent for any period of 
time.

The Board notes also that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any periods of 
hospitalization for his service-connected left knee 
disability.

It is undisputed that the veteran's service-connected left 
knee disability has an adverse effect on his employment, but 
it bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.




2.  Right knee

The veteran's service-connected right knee disability is 
currently evaluated under Diagnostic Code 5261 for limitation 
of extension of the right knee.  Diagnostic Code 5261 
provides a 10 percent disability evaluation for limitation of 
extension to 10 degrees, a 20 percent evaluation where 
extension of the leg is limited to 15 degrees, a 30 percent 
disability rating where extension of the leg is limited to 20 
degrees, a 40 percent disability rating where extension of 
the leg is limited to 30 degrees, and a 50 percent disability 
rating where extension of the leg is limited to 45 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2004).

The Board notes that VA General Counsel has issued a 
precedential opinion holding that "separate ratings may be 
assigned under Diagnostic Code 5260 and Diagnostic Code 5261, 
where a veteran has both a limitation of flexion and 
limitation of extension of the same leg; limitations must be 
rated separately to adequately compensate for functional loss 
associated with injury to the leg."  VAOPGCPREC 9-2004.  
Under Diagnostic Code 5260 for limitation of flexion of the 
knee, a 10 percent evaluation is warranted for limitation of 
flexion to 45 degrees.  Limitation of flexion to 30 degrees 
warrants a 20 percent disability rating, and limitation of 
flexion to 15 degrees would warrant a 30 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).  In 
this case, the recent medical evidence does not show that the 
veteran meets the criteria for a compensable rating under 
either diagnostic code for limitation of motion.  The veteran 
showed full range of motion of his right knee at a September 
2001 VA joints examination, and range of motion from zero to 
120 degrees before the onset of pain at a February 2003 VA 
joints examination.

At the time of the veteran's discharge from service, he had 
been diagnosed by a medical board with chronic subluxation of 
the right patella and right knee pain with chondromalacia of 
the patella and the lateral tibial plateau.  X-ray 
examination of the veteran's right knee in March 2000 and 
September 2001 showed no arthritic changes.  MRI examination 
of the veteran's right knee in May 2001 showed a complete 
tear of the anterior cruciate ligament and a medial meniscal 
tear involving the posterior horn.  The symptoms of the 
veteran's right knee disability have been instability of his 
right knee, which until May 2000 required him to ambulate 
with a cane, and which since then has required the use of a 
knee brace.  He also has a history of dislocation or 
subluxation of the patella.  The veteran does not have 
arthritis of the right knee.  The veteran's knee disability 
results from the tear of anterior cruciate ligament and a 
tear of the meniscus or semilunar cartilage.  The 
preponderance of the evidence supports a rating based upon 
symptoms for that disability instead of the diagnostic codes 
for limitation of motion of the leg under which the RO rated 
the veteran's right knee disability.  Diagnostic Code 5257 
for other impairment of the knee based upon recurrent 
subluxation or lateral instability is more closely related to 
the veteran's current right knee disability and provides 
rating criteria that match more closely the veteran's 
symptomatology.  See 38 C.F.R. §§ 4.20, 4.27 (2004).  In this 
case, the Board finds that the preponderance of the evidence 
supports a 20 percent disability rating under Diagnostic Code 
5257.  Although only very mild laxity of the anterior 
cruciate ligament of the veteran's right knee was shown at a 
September 2001 VA joints examination, in February 2003 the 
veteran reported that he continually wore a brace on his 
right knee or else his right knee would give out.  The Board 
notes that prior to receipt of the brace in approximately May 
2000, the veteran ambulated with a cane.  The veteran's 
symptoms more nearly approximate the criteria for a 20 
percent rating than the criteria for a 10 percent rating 
under Diagnostic Code 5257.

The preponderance of the evidence shows that the veteran does 
not has severe lateral instability or severe recurrent 
subluxation to warrant a 30 percent disability rating under 
Diagnostic Code 5257.  Although the veteran has a history of 
dislocations of his right knee, at VA examinations in 
September 2001 and February 2003, the veteran had no 
complaints of dislocation or subluxation of the knee.  With 
the brace worn by the veteran, the knee is apparently stable.  
The veteran's symptoms more nearly approximate moderate 
instability than severe instability.  Accordingly, the 
veteran is not entitled to a rating greater than 20 percent 
under Diagnostic Code 5257.

With regard to other diagnostic codes pertaining to knee 
disabilities, there is no evidence of ankylosis to warrant a 
rating under Diagnostic Code 5256.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5256 (2004).  There is no evidence of 
malunion or nonunion of the tibia and fibula to warrant a 
rating under Diagnostic Code 5262 for impairment of the tibia 
and fibula.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2004).

The Board has considered the overall disability picture 
demonstrated by the record to arrive at the appropriate level 
of functional impairment such to provide for fair 
compensation in this case.  In so doing, the Board has 
carefully considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as 
the holding in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
regarding functional impairment attributable to pain.  
According to the examiner at the February 2003 VA joints 
examination, the veteran's functional impairment included 
inabilities to squat, to stand for prolonged periods, and to 
walk for more than one hour without rest.  The Board finds 
that a 20 percent disability rating for his right knee 
considers the veteran's functional loss, pain, and weakness 
resulting from his right knee disability.  Accordingly, the 
evidence supports a disability rating of 20 percent, for the 
veteran's right knee disability, but the preponderance of the 
evidence is against a disability rating greater than 20 
percent.

The Board notes also that the schedular evaluations for the 
disabilities in this case are not inadequate.  Higher ratings 
are provided for impairment due to knee disabilities; 
however, the medical evidence reflects that those 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required any periods of 
hospitalization for his service-connected right knee 
disability.

It is undisputed that the veteran's service-connected right 
knee disability has an adverse effect on his employment, but 
it bears emphasizing that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  "Generally, 
the degrees of disability specified [in the rating schedule] 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  38 
C.F.R. § 4.1 (2004).  Therefore, given the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO for 
referral of this issue to the VA Central Office for 
consideration of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is not warranted.

Additional disability evaluations are available for scars 
that are poorly nourished, with repeated ulceration; are 
tender and painful on objective demonstration; or cause any 
limitation of function.  See Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994) (holding that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition); 38 C.F.R. § 4.118, Diagnostic Codes 
7800, 7803, 7804, 7805 (2002); see also 38 C.F.R. § 4.71a, 
Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 7805) (2004) 
(the amended rating criteria for scars, effective from August 
30, 2002).  In this case, the veteran has surgical scars on 
his right knee.  At a September 2001 VA joints examination, 
the examiner noted that the veteran had old healed 
arthroscopic portals on the anterior aspect of the right 
knee.  There is no indication that the scars are tender.  
Although the veteran has limitation of function of his right 
knee, these symptoms have been attributed to structural 
problems, not to his scars.  Accordingly, the preponderance 
of the evidence is against a separate disability rating for 
the scars on the veteran's right knee.

Accordingly, the Board finds that the evidence supports a 20 
percent disability rating for the veteran's right knee 
disability, but that the preponderance of the evidence is 
against a disability rating greater than 20 percent.


3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU)

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§§ 3.340, 4.16(a) (2004).  However, if there is only one such 
disability, it shall be ratable at 60 percent or more, and, 
if there are two or more disabilities, there shall be at 
least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2004).

The United States Court of Appeals for Veterans Claims 
(formerly the United States Court of Veterans Appeals) 
(Court) has stated: 

In determining whether appellant is 
entitled to a total disability rating 
based upon individual unemployability, 
neither [the] appellant's non-service-
connected disabilities nor his advancing 
age may be considered.  See 38 C.F.R. 
§ 3.341(a) (1992); Hersey v. Derwinski, 
2 Vet. App. 91, 94 (1992).  The Board's 
task was to determine whether there are 
circumstances in this case apart from the 
non-service-connected conditions and 
advancing age which would justify a total 
disability rating based on 
unemployability.  In other words, the BVA 
must determine if there are 
circumstances, apart from non-service-
connected disabilities, that place this 
veteran in a different position than 
other veterans with [the same] combined 
disability rating.  See 38 C.F.R. 
§ 4.16(a) (1992).

Van Hoose v. Brown, 4 Vet. App. 361, 363 (1995). 

Based upon the disability evaluations assigned previously by 
the RO and by the determinations made above by the Board in 
this decision, since January 2002 when the veteran filed his 
informal TDIU claim, the veteran has been service-connected 
for a left shoulder disability, rated as 20 percent 
disabling; a right shoulder disability, rated as 20 percent 
disabling; a left knee disability, rated as 20 percent 
disabling; irritable bowel syndrome, rated as 20 percent 
disabling; glaucoma, rated as 10 percent disabling; and a 
right knee disability, rated as 10 percent disabling.  (The 
Board notes that the decision above provides for a higher 
disability rating of the veteran's right knee disability; 
however, for purposes of evaluating the veteran's TDIU claim, 
the Board will use the 10 percent disability rating which has 
been in effect since September 1992.  Given the favorable 
outcome below, the veteran is not prejudiced by the Board 
considering his TDIU claim prior to the assignment by the RO 
of an effective date for the higher rating for his right knee 
disability.)  The veteran's orthopedic disabilities, which 
are considered as one disability for purposes of evaluating 
his TDIU claim, see 38 C.F.R. § 4.16(a), have a combined 
rating in excess of 40 percent.  See 38 C.F.R. §§ 4.25, 4.26 
(2004).  The combined rating for the veteran's disabilities 
is 70 percent.  38 C.F.R. § 4.25, Table I (2004).  Therefore, 
the veteran meets the schedular criteria for consideration of 
unemployability under 38 C.F.R. § 4.16(a) (2004).

In Van Hoose, the Court noted: 

The sole fact that a claimant is 
unemployed or has difficulty obtaining 
employment is not enough.  A high rating 
in itself is recognition that the 
impairment makes it difficult to obtain 
and keep employment.  The question is 
whether the veteran is capable of 
performing the physical and mental acts 
required by employment, not whether the 
veteran can find employment.  See 
38 C.F.R. § 4.16(a) (1992).

Van Hoose, 4 Vet. App. at 363.

The medical evidence of record indicates that the veteran is 
incapable of doing productive work due to his service-
connected disabilities.  A May 16, 2002 VA counseling record 
shows that the veteran has been employed as a 
property/maintenance manager for an apartment complex since 
March 1997.  The veteran works with his spouse in that 
position.  The veteran works when he feels good, which is 
less than part-time.  He has not worked for a full day in 
three years.  Although three VA physicians, separately 
evaluating the veteran's digestive, orthopedic, and eye 
disabilities in February 2003, each concluded that the 
veteran was not unemployable based upon their respective 
findings, the Board gives greater weight to the determination 
by the VA vocational rehabilitation counselor.  The veteran 
willingly participated in the vocational rehabilitation 
program; however, it was determined that the veteran was 
unable to overcome the effects of impairment of employability 
caused by his service-connected disabilities.  The counselor 
determined that the veteran would be unable to maintain 
employment even in a part-time rate.  While none of the 
veteran's service-connected disabilities solely renders him 
unemployable, the combined effect of these disabilities on 
the veteran's physical and mental capabilities render him 
unemployable.  In short, the preponderance of the evidence 
shows that the veteran is precluded from substantially 
gainful employment due to his service-connected disabilities.  
The Board concludes that a total disability rating for 
compensation purposes based on individual unemployability 
under 38 C.F.R. § 4.16 is warranted.


ORDER

Entitlement to an increased evaluation for a left shoulder 
disability, evaluated as 10 percent disabling prior to August 
13, 2000, is denied.

Entitlement to a disability rating of 20 percent but no 
higher for the veteran's left shoulder disability is granted 
from August 13, 2000, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to an increased evaluation for a right shoulder 
disability, evaluated as 10 percent disabling prior to August 
13, 2000, is denied.

Entitlement to a disability rating of 20 percent but no 
higher for the veteran's right shoulder disability is granted 
from August 13, 2000, subject to the governing regulations 
pertaining to the payment of monetary benefits.

Entitlement to an initial disability rating of 20 percent but 
no higher for the veteran's left knee disability is granted 
from the effective date of service connection, subject to the 
governing regulations pertaining to the payment of monetary 
benefits.

Entitlement to a disability rating of 20 percent but no 
higher for the veteran's right knee disability is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
is granted, subject to the governing regulations pertaining 
to the payment of monetary benefits.


	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


